UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1481



CHARLES WILSON,

                                                Plaintiff - Appellant,

          versus


SHERIFF’S   DEPARTMENT,  Bristol,   Virginia;
POLICE DEPARTMENT, Bristol, Virginia,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-43-7)


Submitted:   August 20, 2004                 Decided:   August 27, 2004


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Charles Wilson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                   See Wilson v.

Sheriff’s Dep’t, No. CA-04-43-7 (W.D. Va. filed Mar. 29, 2004 &

entered Mar. 30, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -